Citation Nr: 0617824	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-17 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by joint pain due to an undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War.

2.  Entitlement to service connection for a disability 
manifested by fatigue due to an undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War.

3.  Entitlement to service connection for an astigmatism, 
claimed as decreased vision.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
January 1993.

This claim is on appeal from the Houston, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of chronic joint pain or 
chronic fatigue.

2.  The veteran's current complaints of joint pain have been 
diagnosed and service-connected as chronic low back pain, 
residuals of left thigh injury, and upper back pain.

3.  The veteran's current complaints of fatigue have been 
associated with a generalized anxiety disorder and decreased 
physical activity.

4.  The evidence does not establish a relationship between 
the veteran's joint pain and fatigue and an undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Persian Gulf War.

5.  The medical evidence does not show a nexus between the 
veteran's military service and current joint pain (except as 
otherwise service-connected) and fatigue.

6.  Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
providing for payment of VA disability compensation benefits.  

7.  The veteran's astigmatism is a refractive error of the 
eye.  

8.  The evidence does not show that the veteran has an eye 
disability which could be the result of disease or injury.  


CONCLUSIONS OF LAW

1.  A disability manifested by joint pain is not shown to be 
due to an undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War; nor is it 
shown to be incurred in or aggravated by military duty.  38 
U.S.C.A. §§ 1110, 1113, 1117, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

2.  A disability manifested by fatigue is not shown to be due 
to an undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War; nor is it 
shown to be incurred in or aggravated by military duty.  38 
U.S.C.A. §§ 1110, 1113, 1117, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

3.  An astigmatism, claimed as decreased vision, was not 
incurred in or aggravated by the veteran's period of active 
duty.  38 U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the law and regulations regarding service-
connection discussed above, with the enactment of the Persian 
Gulf War Veterans' Benefits Act, title I of Public Law No. 
103-446 (Nov. 2, 1994), a new section 1117 was added to title 
38, United States Code.  That statute, codified at 38 
U.S.C.A. § 1117, authorizes VA to compensate any Persian Gulf 
War veteran suffering from a chronic disability resulting 
from an undiagnosed illness or combination of undiagnosed 
illnesses which became manifest either during active duty in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more prior to 
December 31, 2006, following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. § 1117 to 
expand the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom illness," 
such as fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome, that is defined by a cluster of signs or 
symptoms.

Subsequently, 38 C.F.R. § 3.317 was amended to incorporate 
these changes, and that amendment was made retroactively 
effective March 1, 2002.  See 68 Fed. Reg. 34539-543 (June 
10, 2003).  New 38 C.F.R. § 3.317(a)(2)(ii) was added 
defining the term "medically unexplained chronic 
multisymptom illness" to mean "a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities."  It was further stated that "Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained."  

As yet, VA has not identified any illness other than the 
three identified in § 202(a) as a "medically unexplained 
chronic multisymptom illness;" therefore, new 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome as 
currently meeting this definition.  See 68 Fed. Reg. 34539-
543 (June 10, 2003).  It was provided, however, in new 38 
C.F.R. § 3.317(a)(2)(i)(B)(4) that the list may be expanded 
in the future when the Secretary determines that other 
illnesses meet the criteria for a "medically unexplained 
chronic multisymptom illness."

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

A "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following):  an undiagnosed 
illness; a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; and any diagnosed illness that the 
Secretary determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)(i).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, 
fatigue, unexplained rashes or other dermatological signs or 
symptoms, headaches, muscle pain, joint pain, neurological 
signs and symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317(b), as 
amended by 68 Fed. Reg. 34539-543 (June 10, 2003).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2), as amended by 68 Fed. 
Reg. 34539-543 (June 10, 2003), now redesignated 38 C.F.R. § 
3.317(a)(3).  A disability is considered chronic if it has 
existed for six months or more, even if exhibiting 
intermittent episodes of improvement and worsening throughout 
that six-month period.  38 C.F.R. § 3.317(a)(3), as amended 
by 68 Fed. Reg. 34539-543 (June 10, 2003), now redesignated 
38 C.F.R. § 3.317(a)(4).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  The Board has therefore 
given consideration to whether service connection may be 
granted for the appellant's claimed disorders regardless of 
his Persian Gulf service.

I.  Entitlement to Service Connection for a Disability 
Manifested by Joint Pain

As an initial matter, the Board notes that the veteran is 
already service-connected for multiple disabilities, 
including the left thigh, the upper back, and the low back.  
Service medical records are negative for complaints of, 
treatment for, or diagnoses of any other chronic joint 
disorders.

Post-service medical evidence reveals that the veteran 
complained of left thigh problems (already service-connected) 
and chronic low back pain (already service-connected) in a 
March 1993 General Medical/Persian Gulf War examination.  He 
had no other complaints of joint pain.  The final diagnoses 
included chronic low back pain, minimally symptomatic, and 
status/post laceration quadriceps musculature of the left 
thigh.

In an October 2001 VA joints examination, the veteran 
complained of back, left thigh, neck, and left knee.  The 
final diagnoses included muscle strain of the lumbar spine, 
cervical pain secondary to myofascial pain syndrome, and a 
muscle injury to the left thigh.  Similarly, in an October 
2001 VA general medical examination, he complained of chronic 
neck pain, low back pain, and left knee and thigh pain, which 
he attributed to a ruptured muscle.  Significantly, all these 
disabilities are already diagnosed and service-connected.

Outpatient treatment records reflect complaints of heel pain 
associated with plantar fasciitis (a diagnosed disorder), 
back pain (already service-connected), left leg and knee 
soreness (already service-connected for left thigh 
disability), and neck pain (already service-connected).

As noted above, the provisions of 38 C.F.R. § 3.317 only 
apply to undiagnosed illnesses.  In this case, the veteran's 
complaints related to joint pain are all associated with 
disabilities already service-connected (low back, upper 
back/neck, and left thigh/leg).  Since there is, of record, 
medical evidence attributing the veteran's various 
orthopedic/joint complaints to clinically-diagnosed (and 
service-connected) disorders, the requirements for 
entitlement to service connection under 38 C.F.R. § 3.317 are 
not satisfied and the claim is denied.  

II.  Entitlement to Service Connection for a Disability 
Manifested by Fatigue

Service medical records are negative for complaints of, 
treatment for, or a diagnosis related to fatigue.  In an 
October 2001 VA general medical examination, the veteran 
complained of, among other things, fatigue and feeling tired 
since he returned from the Persian Gulf.  He related that he 
was seen four or five times for this while on active duty 
(not shown on the record) but had no work-up done.  He denied 
a history of mental problems.  After a physical examination, 
the final diagnoses included "claimed fatigue - etiology 
unknown."  The examiner opined that it was possibly related 
to a decrease of physical activity during the previous two 
years.  

In a June 2002 VA mental disorders examination, the veteran 
reported that he had a four to five year history of sleep 
problems because he worked at night and could not sleep 
during the day.  He further complained of low energy, 
weakness, and felt tired.  He indicated that he had to make 
himself do things whereas he used to be quite active.  

Under anxiety symptoms, the examiner noted that the veteran 
complained of restlessness, fatigue, muscle tension, 
decreased concentration, and irritability.  After a mental 
status examination, the final diagnoses included generalized 
anxiety disorder, depressive disorder, not otherwise 
specified, undifferentiated somatoform disorder, and alcohol 
abuse.

In this case, the Board finds that the evidence does not 
support the claim for service connection due to undiagnosed 
illness because the veteran's fatigue has not resulted in a 
disability which can be said to be "undiagnosed."  
Specifically, one VA examiner attributed the veteran's 
complaints of fatigue to decreased physical activity, not to 
military service in the Persian Gulf.  

Moreover, another VA examiner associated the veteran's 
complaints of fatigue with other symptoms of a generalized 
anxiety disorder.  Since there is, of record, medical 
evidence attributing the veteran's fatigue to a clinically-
diagnosed disorder (generalized anxiety disorder), the 
requirements for entitlement to service connection under 38 
C.F.R. § 3.317 are not satisfied and the claim for fatigue is 
denied.  

With respect to both claims, the Board finds that the 
evidence does not support the veteran's claims on a direct 
basis.  As noted above, service medical records are negative 
for complaints of, treatment for, or diagnoses of joint pain 
(not otherwise service-connected) or fatigue.

Next, post-service medical records fail to show treatment for 
joint pain not otherwise service connected, or associated 
with fatigue for several years after military discharge.  The 
first reported complaints of fatigue were related in an 
October 2001 VA examination, more than 8 years after military 
discharge.  

The Board finds that the multi-year gap between separation 
from service and first documented complaints of fatigue fails 
to satisfy the continuity of symptomatology required to 
support the claim for entitlement to direct service 
connection.  Further, post-service medical evidence is 
absence of complaints of joint pain not otherwise service-
connected.

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that the 
medical evidence does not attribute the veteran's fatigue or 
joint pain to active military service, except as already 
service-connected, despite his contentions to the contrary.    

In the absence of competent, credible evidence of a chronic 
disability in service, lack of continuity of relevant 
symptomatology, the absence of a medical nexus, service 
connection is not warranted for chronic joint pain or chronic 
fatigue on a direct basis.

III.  Entitlement to Service Connection for an Astigmatism, 
Claimed as Decreased Vision

As an initial matter, the Board notes that congenital or 
developmental defects and refractive error of the eye are not 
diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2005).  VA 
considers such conditions to be part of a life-long defect, 
and are normally static conditions which are incapable of 
improvement or deterioration.  See VAOGCPREC 67-90 (1990).

However, service connection may be granted for a disability 
which is shown by the evidence to have resulted from a defect 
which was subject to a superimposed disease or injury during 
service.  See VAOPGCPREC 82-90 (1990).  Diseases to which 
there is a familial predisposition may be service connected 
if otherwise meeting the criteria for service connection.  
Id.; VAOPGCPREC 67-90 (1990).

Service medical records reflect that the veteran was 
diagnosed with myopic astigmatism.  Post service medical 
records are negative for treatment of an astigmatism.  In 
November 2001, the veteran filed a claim for astigmatism 
after reviewing his service medical records and alleging that 
his vision problems had worsened while on active duty.

In this case, the record does not reveal that the veteran's 
defective vision is anything other than a refractory error of 
the eyes.  A refractory error, even if worsened during 
service, is a congenital disorder and is, therefore, not a 
disability for VA purposes.  Moreover, the evidence does not 
show any eye disability which resulted from in-service 
disease or injury.  Because the veteran's diminished vision 
is a congenital defect, service connection is denied.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in September 2001 and January 2004.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The VCAA notice letters provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  He was notified of the need to give to VA any 
evidence pertaining to his claims.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of these 
claims.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), the veteran was provided with specific information 
as to why the claims were being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the April 2004 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issues on appeal was obtained in October 2001.  The 
available medical evidence is sufficient for adequate 
determinations.  

In this appeal, the veteran was also provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal by 
correspondence dated in April 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  




ORDER

The claim for entitlement to service connection for a 
disability manifested by joint pain due to an undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Persian Gulf War is denied.

The claim for entitlement to service connection for a 
disability manifested by fatigue due to an undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Persian Gulf War is denied.

The claim for entitlement to service connection for an 
astigmatism, claimed as decreased vision, is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


